Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0538
                      Lower Tribunal No. F05-16431
                          ________________


                        Steven Wayne Gaines,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Steven Wayne Gaines, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. Simmons v. State, 332 So. 3d 1129 (Fla. 5th DCA 2022).